DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 02/08/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang USPAT 10,276,676.
Regarding claim 1, Liang shows in fig.12, a device, comprising: an interfacial layer (132) (col.6,line 10-40) on a semiconductor device channel; a dipole layer (134) on the interfacial layer (132); a gate dielectric layer (136) (col.6,line 10-40)on the dipole layer (134)(col.6,line 10-40); a first work function layer (138) associated with a first field effect transistor device; and a second work function layer (140) (col.6,line 10-40) associated with a second field effect transistor device, such that the first field effect transistor device and second field effect transistor device each have a different threshold voltage (110A,110B could have different threshold) (col.7,line 55-65) than a first field effect transistor device and second field effect transistor device without a dipole layer.
As for the different threshold, it would have been obvious that if 110A and 110B are chosen to be of different type, as indicated (col.7, line 55-65), it would have been obvious that they will have different threshold or at least it would have been obvious for one of ordinary skilled in the art that a different threshold could be chosen for 110A, 110B. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Regarding claim 2, Liang shows in fig.12, a device having pair of field effect transistor devices wherein the dipole layer is aluminum oxide (AlO) (col.7, line 35-40).

Regarding claim 3, Liang shows in fig.12, a pair of field effect transistor devices wherein the second work function layer (140) is also on the first work function layer (138) on the first field effect transistor device.
Regarding claim 5, Liang shows in fig.12, a pair of field effect transistor devices wherein the first field effect transistor device and the second field effect transistor device (110A, 110B) are both vertical transport field effect transistor devices.
Regarding claim 6, Liang shows in fig.12, a plurality of field effect transistor devices each having a gate structure, comprising: an interfacial layer (138) (col.6,line 10-40) on each semiconductor device channel of the plurality of field effect transistor devices (110A,110B), wherein a first set of the plurality of field effect transistor devices are n-type field effect transistor devices and a second set of field effect transistor devices are p-type field effect transistor devices (col.7,line 55-65); a dipole layer (134) on the interfacial layer (132) on each of a subset of the plurality of field effect transistor devices, wherein at least one of the dipole layers (140) is on at least one of the n-type field effect transistor devices and at least another one of the dipole layers is on at least one of the p- type field effect transistor devices; a gate dielectric layer (136) on each of the interfacial layers; a first work function layer (138) on the gate dielectric layer (136) on the first set of the plurality of field effect transistor devices; and a second work function layer (140) on the gate dielectric layer on the second set of the plurality of field effect transistor devices, wherein the first work function layer is a work function material (WFM) different from the second work function layer.

Regarding claim 7, Liang shows in fig.12, a plurality of field effect transistor devices wherein the plurality of field effect transistor devices includes at least four field effect transistor devices (4 fins 104 are shown).
Regarding claim 8, Liang shows in fig.12, a plurality of field effect transistor devices wherein the first set of the plurality of field effect transistor devices (110A) includes at least two field effect transistor devices, and the second set of the plurality of field effect transistor devices (110B) includes at least two field effect transistor devices.
Regarding claim 9, Liang shows in fig.12, a plurality of field effect transistor devices wherein the dipole layers (134) are on at least two of the first set of the plurality of field effect transistor devices (104), and the dipole layers are on at least two of the second set of the plurality of field effect transistor devices (104).
Regarding claim 10, Liang shows in fig.12, a plurality of field effect transistor devices wherein one of the first set of the plurality of field effect transistor devices (110A, 110B) has a threshold voltage higher than another of the first set of the plurality of field effect transistor devices.

Regarding claim 11, Liang shows in fig.12, a plurality of field effect transistor devices wherein one of the second set of the plurality of field effect transistor devices (110B) has a threshold voltage lower than another of the second set of the plurality of field effect transistor devices. As for the different threshold, it would have been obvious that if 110A and 110B are chosen to be of different type, as indicated (col.7, line 55-65), it would have been obvious that they will have different threshold or at least it would have been obvious for one of ordinary skilled in the art that a different threshold could be chosen for 110A, 110B. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claims 1-3, 6-11, and further in view of Badaroglu US2020/0020688.
Regarding claim 4, Liang shows in fig.12, a pair of field effect transistor devices wherein the first field effect transistor device and the second field effect transistor device (110A, 110B) are both type transistor devices.

Badaroglu disclose nanosheet type transistor devices [0008].
Badaroglu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Liang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Badaroglu in the device of Liang because this particular structure will reduce the overall parasitic capacitance of an integrated circuit formed from the circuit cell.
Pertinent art
Li US 2017/0162383, Tong US 2015/0255277, Hong US 2016/0093711 discloses the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813